Case 1:18-cr-20655-MGC Document 63 Entered on FLSD Docket 04/22/2019 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     MIAMI DIVISION

  UNITED STATES OF AMERICA
            Plaintiff,
                                                   CASE NO. 18-CR-20655-MGC
  v.

  GERALD JAROME SPATE,
             Defendant.
  _____________________________________/

                   DEFENDANT GERALD JAROME SPATE’S
                MOTION FOR VARIANCE - 18 U.S.C. §3553 FACTORS

         COMES NOW, THE DEFENDANT, GERALD JAROME SPATE, by and

  through undersigned counsel, pursuant to 18 U.S.C. §3553 and moves this Honorable

  Court to grant a Variance from the Advisory Sentencing Guidelines and as grounds in

  support would state:

         I.     18 U.S.C. § 3553(a)(1) factors.

                Nature and circumstance of the offense:

         Mr. Spate pled guilty to count one of the Indictment - conspiracy to defraud the

  United States in violation of Title 18 U.S.C. § 371. He was arrested for his participation

  in a fraudulent tax refund scheme back in 2012 run by co-conspirator Freddie Howard.

                History and Characteristics of the Defendant:
Case 1:18-cr-20655-MGC Document 63 Entered on FLSD Docket 04/22/2019 Page 2 of 6



         Mr. Spate is a 50 year old Miami native who has spent most of his life in South

  Florida. He has one adult son and one minor son, as well as an ex-wife, with whom he

  maintains regular contact.

         Mr. Spate has been in the custody of the Florida State Department of Corrections

  for unrelated state offenses since November of 2015 serving a five year prison term for

  unrelated State offenses. Prior to this he was employed as a car salesman and operated an

  entertainment promotional company.

         Mr. Spate has a High School diploma and some college course work and has the

  ability to support himself.

                §3553(a)(2) factors:

                A.     The need for the sentence imposed to reflect the seriousness of

  the offense, to promote respect for the law, and to provide just punishment.

         Defrauding the United States though fraudulent tax schemes is a serious offense.

  Mr. Spate allowed his bank account(s) to be used for the receipt and distribution of the

  fraudulently obtained refunds orchestrated by Freddie Howard.

         Enforcement of Tax Fraud laws is required to promote respect for the law and just

  punishment should be rendered for violators.

         The PSI suggests and advisory guideline of 57-71 months (para. 89). The statutory

  maximum sentence for this type of offense is 60 months. This lengthy period of

  incarceration is far more than necessary to achieve just punishment when viewed in the

  light of Mr. Spate’s actual conduct and personal characteristics.
Case 1:18-cr-20655-MGC Document 63 Entered on FLSD Docket 04/22/2019 Page 3 of 6



                B.     The need for the sentence imposed to afford adequate deterrence

  to criminal conduct:

         Incarceration, in general, is society's best method of deterring criminal conduct.

  The question is: how long and are there any reasonable alternatives?

         What length of incarceration is required to punish Mr. Spate sufficiently and to

  deter other from committing a similar offense?

                C.     The need for the sentence imposed to protect the public from

  further crimes of the defendant:

         Mr. Spate is remorseful for his actions and deeply regrets his involvement in this

  matter as demonstrated by his acceptance of responsibility and decision to enter a guilty

  plea. It is highly unlikely that he will commit this type of offense ever again.

                D.     The need for the sentence imposed to provide the defendant with

  needed educational or vocational training, medical care, or other correctional

  treatment in the most effective manner:

         Mr. Spate is able to support himself due to his skills and work ethic, however, he

  may still benefit from educational and/or vocational training which may be available to

  him.

                § 3553(a)(3) – The kinds of sentences available:

         In this matter the only sentencing available as suggested by the PSI is

  imprisonment.
Case 1:18-cr-20655-MGC Document 63 Entered on FLSD Docket 04/22/2019 Page 4 of 6



                § 3553(a)(4) – The kinds of sentence and the sentencing range

  established by the Sentencing Commission – the Sentencing Guidelines:

         The PSI recommends a guideline range of 57 - 71 months based upon an offense

  level of 21 and a criminal history category of IV. The defense’s position is that this

  guideline range results from a substantial over representation of his criminal history

  (concurrent prison terms for two cases resulting in 6 criminal history points) as addressed

  in the defense’s Motion for Downward Departure of Criminal History Points and the

  imposition of an unwarranted loss amount calculation and four level role increase as

  addressed in the defense’s Objections to the PSI. The defense respectfully suggests the

  proper guideline range should be 24-30 based upon an offense level of 15 and a criminal

  history category of III.

                § 3553(a)(6) – Any pertinent policy statement issued by the Sentencing

  Guidelines:

         Sentencing Guidelines Manual § 2B1.1, Application Note 20. (C), Downward

  Departure Considerations - states that there may be cases in which the offense level

  determined under this guideline may substantially overstate the seriousness of the offense

  and, in such case, may warrant a downward departure. Not to make light of the

  seriousness of Tax Fraud Laundering but the facts and circumstances of this case

  demonstrate a small participant for a short period of time in a much larger tax fraud

  operation.

         This policy statement supports a downward variance for Mr. Spate.
Case 1:18-cr-20655-MGC Document 63 Entered on FLSD Docket 04/22/2019 Page 5 of 6




                             GROUNDS FOR A VARIANCE:

         Based upon the foregoing analysis of the §3553 factors, Mr. Spate seeks a variance

  from the PSI guideline range of 57 – 71 months imprisonment and respectfully suggests a

  term of 18 months is sufficient, but not greater than necessary, punishment for his

  conduct.

                                       CONCLUSION:

         Mr. Spate made a mistake and will pay for his mistake. He is looking forward to

  resolving this matter so he can return to work and support and care for his children and

  family.

         He is not trying to excuse his behavior but he has learned his lesson and this will

  not happen again.

                WHEREFORE Mr. Spate respectfully petitions this Honorable Court to

  consider a sentencing variance as set forth above.

                                                   Respectfully submitted,

                                                   Anthony J. Stonick
                                                   Attorney at Law
                                                   10 High Point Road
                                                   Suite C
                                                   Tavernier, FL 33070
                                                   Ph. (305) 324-7888
                                                   ajstonick@gmail.com

                                                   By:     /s/ Anthony J. Stonick
                                                           Anthony J. Stonick
                                                           Florida Bar Number 28770
Case 1:18-cr-20655-MGC Document 63 Entered on FLSD Docket 04/22/2019 Page 6 of 6




                            CERTIFICATE OF SERVICE
                 I HEREBY CERTIFY that on this 22nd day of April, 2018, I electronically
  filed the foregoing DEFENDANT GERALD JAROME SPATE’S MOTION FOR
  VARIANCE - 18 U.S.C. § 3553 FACTORS with the Clerk of the Court by using
  CM/ECF.

                                                 By:    /s/ Anthony J. Stonick
                                                        Anthony J. Stonick
